Exhibit10.1

EXECUTION VERSION

AMENDED AND RESTATED

CREDIT AGREEMENT

AMONG

TECHNOLOGY INVESTMENT CAPITAL CORP., AS BORROWER,

THE FINANCIAL INSTITUTIONS WHOSE NAMES APPEAR AS LENDERS ON

THE SIGNATURE PAGES HEREOF,

AND

ROYAL BANK OF CANADA,

AS ADMINISTRATIVE AGENT

Dated as of April 11, 2006

Kilpatrick Stockton LLP

Atlanta, Georgia

 

i



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

Section 1.1.

   Definitions    1

Section 1.2.

   General; References to Times    16

ARTICLE II CREDIT FACILITY

   17

Section 2.1.

   Revolving Loans    17

Section 2.2.

   Rates and Payment of Interest on Loans    18

Section 2.3.

   Number of Interest Periods    18

Section 2.4.

   Repayment of Loans    18

Section 2.5.

   Prepayments    18

Section 2.6.

   Continuation    19

Section 2.7.

   Conversion    19

Section 2.8.

   Notes    20

Section 2.9.

   Voluntary Reductions of the Commitment    20

ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

   20

Section 3.1.

   Payments    20

Section 3.2.

   Pro Rata Treatment    21

Section 3.3.

   Sharing of Payments, Etc.    21

Section 3.4.

   Several Obligations    21

Section 3.5.

   Minimum Amounts    21

Section 3.6.

   Upfront Fees    22

Section 3.7.

   Computations    22

Section 3.8.

   Usury    22

Section 3.9.

   Agreement Regarding Interest and Charges    22

Section 3.10.

   Statements of Account    22

Section 3.11.

   Defaulting Lenders    23

Section 3.12.

   Taxes    24

ARTICLE IV YIELD PROTECTION, ETC.

   25

Section 4.1.

   Additional Costs; Capital Adequacy    25

Section 4.2.

   Suspension of LIBOR Loans    27

Section 4.3.

   Illegality    27

Section 4.4.

   Compensation    27

Section 4.5.

   Affected Lenders    28

 

i



--------------------------------------------------------------------------------

Section 4.6.

   Treatment of Affected Loans    28

Section 4.7.

   Change of Lending Office    29

ARTICLE V CONDITIONS PRECEDENT

   29

Section 5.1.

   Conditions to the Restatement Date    29

Section 5.2.

   Conditions Precedent to All Loans    30

ARTICLE VI REPRESENTATIONS AND WARRANTIES

   31

Section 6.1.

   Representations and Warranties    31

Section 6.2.

   Survival of Representations and Warranties, Etc.    35

ARTICLE VII AFFIRMATIVE COVENANTS

   35

Section 7.1.

   Preservation of Existence and Similar Matters    35

Section 7.2.

   Compliance with Applicable Law and Material Contracts    36

Section 7.3.

   Maintenance of Property    36

Section 7.4.

   Conduct of Business    36

Section 7.5.

   Insurance    36

Section 7.6.

   Payment of Taxes and Claims    36

Section 7.7.

   Visits and Inspections    36

Section 7.8.

   Use of Proceeds    37

Section 7.9.

   Environmental Matters    37

Section 7.10.

   Books and Records    37

Section 7.11.

   Further Assurances    38

Section 7.12.

   Cash Management    38

ARTICLE VIII INFORMATION

   38

Section 8.1.

   Quarterly Financial Statements    38

Section 8.2.

   Year-End Statements    38

Section 8.3.

   Quarterly Valuation Report    38

Section 8.4.

   Monthly Report and Compliance Certificate    39

Section 8.5.

   Other Information    39

ARTICLE IX NEGATIVE COVENANTS

   41

Section 9.1.

   Portfolio Covenants    41

Section 9.2.

   Indebtedness    41

Section 9.3.

   Liens; Negative Pledges; Other Matters    41

Section 9.4.

   Restricted Payments    42

 

ii



--------------------------------------------------------------------------------

Section 9.5.

   Merger, Consolidation, Sales of Assets and Other Arrangements    42

Section 9.6.

   Fiscal Year    43

Section 9.7.

   Modifications to Material Contracts    43

Section 9.8.

   Transactions with Affiliates    43

Section 9.9.

   ERISA Exemptions    43 ARTICLE X EARLY AMORTIZATION EVENTS; EVENTS OF DEFAULT
   43

Section 10.1.

   Early Amortization Events    43

Section 10.2.

   Application of Funds in the Collection Account Upon the Occurrence and
Continuance of an Early Amortization Event    43

Section 10.3.

   Events of Default    44

Section 10.4.

   Remedies Upon Event of Default    47

Section 10.5.

   Performance by Agent    47

Section 10.6.

   Rights Cumulative    48 ARTICLE XI THE AGENT    48

Section 11.1.

   Authorization and Action    48

Section 11.2.

   Agent’s Reliance, Etc.    49

Section 11.3.

   Notice of Defaults    49

Section 11.4.

   Agent as a Lender    50

Section 11.5.

   Approvals of Lenders    50

Section 11.6.

   Lender Credit Decision, Etc.    50

Section 11.7.

   Indemnification of Agent    51

Section 11.8.

   Successor Agent    52 ARTICLE XII MISCELLANEOUS    52

Section 12.1.

   Notices    52

Section 12.2.

   Expenses    53

Section 12.3.

   Setoff    54

Section 12.4.

   Litigation; Jurisdiction; Other Matters; Waivers    54

Section 12.5.

   Successors and Assigns    55

Section 12.6.

   Amendments    57

Section 12.7.

   Nonliability of Agent and Lenders    58

Section 12.8.

   Confidentiality    58

 

iii



--------------------------------------------------------------------------------

Section 12.9.

   Indemnification    59

Section 12.10.

   Termination; Survival    60

Section 12.11.

   Severability of Provisions    61

Section 12.12.

   GOVERNING LAW    61

Section 12.13.

   Counterparts    61

Section 12.14.

   Limitation of Liability    61

Section 12.15.

   Entire Agreement    61

Section 12.16.

   Construction    62

Section 12.17.

   Patriot Act    63

 

iv



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 11, 2006 (the
“Agreement”) by and among TECHNOLOGY INVESTMENT CAPITAL CORP., a corporation
organized under the laws of the State of Maryland (the “Borrower”), each of the
financial institutions initially a signatory hereto together with their
assignees pursuant to Section 12.5(d) (each a “Lender” and collectively, the
“Lenders”) and ROYAL BANK OF CANADA, as Administrative Agent (the “Agent”).

WHEREAS, the Borrower, Bayerische Hypo Und Vereinsbank AG, New York Branch
(“Original Agent”) and the Lenders party thereto from time to time entered into
that certain Credit Agreement, dated as of May 18, 2005 (as the same may have
been amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Original Credit Agreement”);

WHEREAS, pursuant to that certain Transfer and Agreement dated as of
February 16, 2006 between Original Agent, Borrower and Royal Bank of Canada
(“Agent”), Original Agent assigned and transferred to Agent all right, title,
interest and obligations of Original Agent as Administrative Agent under the
Original Credit Agreement and Loan Documents and the security thereby
constituted and the benefit of all covenants, undertakings, agreements and
representations therein contained;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Original Credit Agreement or evidence repayment of any such obligations and
liabilities (except as expressly provided herein) and that this Agreement amend
and restate in its entirety the Original Credit Agreement and re-evidence the
obligations of the Borrower outstanding thereunder;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that on the Restatement Date (as defined below) the Original Credit Agreement
shall be amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

 

Section 1.1.  Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Account Bank” shall mean State Street Bank and Trust Company.

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency



--------------------------------------------------------------------------------

liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any category of extensions of credit or other assets which
includes loans by an office of any Lender outside of the United States of
America to residents of the United States of America).

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Borrower; (b) directly or indirectly owning or holding ten percent (10.0%) or
more of any Equity Interest in the Borrower; or (c) ten percent (10.0%) or more
of whose voting stock or other Equity Interest is directly or indirectly owned
or held by the Borrower. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the possession directly or indirectly of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
Notwithstanding the foregoing, for purposes of clause (d) of the definition of
“Transaction Assets”, “Affiliate” means any Person (other than the Agent or any
Lender) (a) directly or indirectly controlling, controlled by or under common
control with the Borrower and (b) 40% or more of whose voting stock or other
Equity Interest is directly or indirectly owned or held by the Borrower.

“Agent” means Royal Bank of Canada, as contractual representative for the
Lenders under the terms of this Agreement, and any of its successors pursuant to
Section 11.8.

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, rules, regulations and orders of all governmental bodies and all orders
and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means 2.25% per annum with respect to LIBOR Loans and
1.25% per annum with respect to Base Rate Loans.

“Assignee” is defined in Section 12.5(d).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

“Availability Period” means the period from the Effective Date until the
Termination Date.

“Bank Loans” means debt obligations owed to Borrower (including, without
limitation, term loans, revolving loans, the funded and unfunded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans and senior subordinated loans) under a
broadly syndicated loan (involving three or more lenders) or credit facility.

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%).
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become

 

2



--------------------------------------------------------------------------------

effective as of 12:01 a.m. on the Business Day on which each such change occurs.
The Base Rate is a reference rate used by the Lender acting as the Agent in
determining interest rates on certain loans and is not intended to be the lowest
rate of interest charged by the Lender acting as the Agent or any other Lender
on any extension of credit to any debtor.

“Base Rate Loan” means a Revolving Loan denominated in Dollars and bearing
interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrowing Base Amount” means, as of any date of determination, the sum of
(a) (i) 50% of (ii) the aggregate Market Value of all Transaction Assets for
which Transaction Advances were made as First Lien Bank Loans, plus (b) (i) 45%
of (ii) the aggregate Market Value of all Transaction Assets for which
Transaction Advances were made as Second Lien Bank Loans, plus (c) (i) 40% of
(ii) the aggregate Market Value of all remaining Transaction Assets.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day on which dealings in Dollars
are carried on in the interbank Eurodollar market.

“Cash Account Assignment Agreement” is defined in Section 5.1(a)(iii).

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit or time deposits
with maturities of not more than one year from the date acquired issued by a
United States federal or state chartered commercial bank of recognized standing,
or a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, acting through a branch or agency,
which bank at the time of the acquisition thereof has capital and unimpaired
surplus in excess of $500,000,000.00 and which bank or its holding company has a
short-term commercial paper rating of at least A-2 or the equivalent by S&P or
at least P-2 or the equivalent by Moody’s; (c) reverse repurchase agreements
with terms of not more than seven days from the date acquired, for securities of
the type described in clause (a) above and entered into only with commercial
banks having the qualifications described in clause (b) above; (d) commercial
paper issued by any Person incorporated under the laws of the United States of
America or any State thereof and rated at the time of the acquisition thereof at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, in each case with maturities of not more than one year from
the date acquired; and (e) investments in money market funds registered under
the Investment

 

3



--------------------------------------------------------------------------------

Company Act of 1940, which have at the time of the acquisition thereof net
assets of at least $500,000,000.00.

“Collateral” shall mean the collective reference to the “Collateral” as such
term is defined in each of the Cash Account Assignment Agreement and the
Security Agreement.

“Collection Account” means the deposit account maintained by the Borrower with
the Account Bank into which are deposited the payments made to the Borrower by
all Obligors with respect to the Transaction Advances.

“Commitment” means, as to each Lender, such Lender’s option to make Revolving
Loans pursuant to Section 2.1 in an amount up to, but not exceeding, the amount
set forth for such Lender on Schedule 1 attached hereto as such Lender’s
“Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement; as the same may be reduced from time to time pursuant to Section 2.10
or as appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.5.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

“Compliance Certificate” has the meaning given that term in Section 8.1.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.8.

“Credit Event” means the making (or deemed making) of any Loan.

“Default” means any of the events specified in Section 10.3, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning set forth in Section 3.11(a).

“Dollars” or “$” means the lawful currency of the United States of America.

“Early Amortization Event” is defined in Section 10.1.

“Effective Date” means the later of: (a) the Restatement Date; and (b) the date
on which all of the conditions precedent set forth in Section 5.1 shall have
been fulfilled.

“Eligible Assignee” means any financial institution that is not an Affiliate of
the Borrower or a direct competitor of the Borrower. With respect to Foreign
Lenders, in order to be

 

4



--------------------------------------------------------------------------------

an Eligible Assignee, such Foreign Lenders will have to be entitled, as of the
date of the relevant assignment, to a complete exemption from U.S federal
withholding tax.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security (other than a security constituting Indebtedness)
convertible into or exchangeable for any share of capital stock of (or other
ownership or profit interests in) such Person or warrant, right or option for
the purchase or other acquisition from such Person of such shares (or such other
interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

“Equity Issuance” means any issuance by a Person of any Equity Interest and
shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.3, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its assets, net income
(however denominated) or receipts, and franchise taxes imposed on it by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any

 

5



--------------------------------------------------------------------------------

other jurisdiction in which such Lender is located and (c) in the case of a
Foreign Lender (other than an Assignee pursuant to a request by the Borrower
under Section 4.5), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Regulatory Change) to comply
with Section 3.12(c), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.12 (a).

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first priority perfected security interest (subject to specified permitted
Liens) on a substantial portion of the assets of the respective borrower and
guarantors obligated in respect thereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower hereunder or under any other Loan
Document.

“Five Year Treasury Rate” shall mean the yield (rounded upwards if necessary to
the nearest 1/100th of 1%) determined as of the Business Day immediately
preceding the date two Business Days prior to the commencement of the relevant
Interest Period, on actively traded United States Treasury Notes adjusted to a
constant maturity of five years, as determined by reference to the 5-Year
Constant Maturity Treasury Rate for such Business Day published by the United
States Department of the Treasury (currently located under the caption “Daily
Treasury Yield Curve Rates” at ), or if such information is no longer published
by the United States Department of the Treasury or is not available for such
date, by reference to comparable information contained in any other publicly
available source of similar market data selectioned by the Agent.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant

 

6



--------------------------------------------------------------------------------

segment of the accounting profession, which are applicable to the circumstances
as of the Restatement Date.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any explosives or any
radioactive materials; and (d) asbestos in any form.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase

 

7



--------------------------------------------------------------------------------

money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) capitalized lease obligations of such person;
(d) all reimbursement obligations of such person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
obligations, contingent or otherwise, of such Person under any synthetic lease,
tax retention operating lease, off balance sheet loan or similar off balance
sheet financing arrangement if the transaction giving rise to such obligation
(i) is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease under GAAP and (ii) does not (and is not
required to pursuant to GAAP) appear as a liability on the balance sheet of such
Person; (f) all obligations of such Person to purchase, redeem, retire, defease
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference; (g) all obligations of such Person in respect of any take out
commitment or forward equity commitment (excluding, in the case of the Borrower
and its Subsidiaries, any such obligation that can be satisfied solely by the
issuance of Equity Interests (other than Mandatorily Redeemable Stock)); (h) all
Indebtedness of other Persons which such Person has Guaranteed or is otherwise
recourse to such Person; and (i) all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation.

“Intellectual Property” is defined in Section 6.1(t).

“Indemnifiable Amounts” is defined in Section 11.7.

“Indemnified Party” is defined in Section 12.9(a).

“Indemnity Proceeding” is defined in Section 12.9(a).

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 1, 2, 3, 6 or, to the extent the
Lenders agree to provide 12-month LIBOR Loans, 12 months thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation or Notice
of Conversion, as the case may be, except that each Interest Period of 1, 2, 3,
6 or 12 months duration that commences on the last Business Day of a calendar
month shall end on the last Business Day of the appropriate subsequent calendar
month. Notwithstanding the foregoing: (i) if any Interest Period would otherwise
end after the Maturity Date, such Interest Period shall end on the Maturity
Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

8



--------------------------------------------------------------------------------

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent and the Borrower in writing from time to time.

“LIBOR” means, for any LIBOR Loan in U.S. Dollars for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Telerate Page 3750 (or any successor page) as the
London interbank offered rate for deposits in U.S. Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, the term “LIBOR” shall mean, for any LIBOR Loan for
any Interest Period therefor, the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) appearing on the Reuters Screen LIBO Page as the
London interbank offered rate for deposits in U.S. Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on the Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, LIBOR shall be, for any
Interest Period, the rate per annum reasonably determined by the Agent as the
rate of interest at which deposits in U.S. Dollars in the approximate amount of
the LIBOR Loan comprising part of such borrowing would be offered by the Agent
to major banks in the London interbank market at their request at or about 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

“LIBOR Loans” means Revolving Loans bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease

 

9



--------------------------------------------------------------------------------

constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income or profits therefrom;
(b) any arrangement, express or implied, under which any property of such Person
is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction, other than a financing
statement filed (i) in respect of a lease not constituting a Capitalized Lease
Obligation pursuant to Section 505 (or a successor provision) of the Uniform
Commercial Code as in effect in an applicable jurisdiction or (ii) in connection
with a sale or other disposition of accounts or other assets not prohibited by
this Agreement in a transaction not otherwise constituting or giving rise to a
Lien; and (d) any agreement by such Person to grant, give or otherwise convey
any of the foregoing.

“Loan” means a Revolving Loan.

“Loan Document” means this Agreement, each Note, the Cash Account Assignment
Agreement, the Security Agreement and each other document or instrument now or
hereafter executed and delivered by or on behalf of the Borrower in connection
with, pursuant to or relating to this Agreement.

“Market Value” means, with respect to any Transaction Asset, (a) until the date
as of which a valuation is provided with respect to such Transaction Asset
pursuant to a Quarterly Valuation Report, 100% of the outstanding principal
balance of such Transaction Asset, and (b) from and after such date, the amount
designated as the “Market Value” for such Transaction Asset pursuant to the most
recent Quarterly Valuation Report (without giving effect to any warrants or
equity issued in connection with any Transaction Asset), provided, however, that
the value attributed to a particular Transaction Asset will be deemed zero upon
the occurrence and continuance of one of the following events with respect
thereto:

(i) there shall have occurred and be continuing with respect to any such
Transaction Asset a payment default which has remained uncured for more than 30
days, or

(ii) there shall have occurred, with respect to any such Transaction Asset, a
material amendment to the original terms and conditions of the Required
Documentation as a result of a decline in the creditworthiness of the
corresponding Transaction Obligor (unless such amendments have been advised to
the Agent and the Agent has expressly consented thereto).

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations of the Borrower,
(b) the ability of the Borrower to perform its obligations under any Loan
Document, (c) the validity or enforceability of any of the Loan Documents, or
(d) the rights and remedies of the Lenders and the Agent under any of the Loan
Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower is a party as to
which the breach,

 

10



--------------------------------------------------------------------------------

nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

“Maturity Date” means, with respect to each Loan, the date one year after the
date on which the initial advance of such Loan was made, provided in no event
shall the Maturity Date extend beyond the Termination Date.

“Monthly Report” is defined in Section 8.4.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Negative Pledge” means a covenant in a pledge agreement that provides that the
pledgor will not grant other pledges in the collateral subject to such pledge
agreement.

“Net Cash Flow” means the amount obtained by subtracting the Borrower’s net cash
interest expense attributable to all of its Indebtedness from its Net Investment
Income, and deducting from the result the increase in investments during the
corresponding period due to the accrual of payments in kind.

“Net Investment Income” means with respect to any relevant period the amount
reported as such by the Borrower to the Securities and Exchange Commission
pursuant to its periodic financial reports.

“Note” means a Revolving Note.

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.9, evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.10, evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower
owing to the Agent or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other

 

11



--------------------------------------------------------------------------------

Loan Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

“OFAC” is defined in Section 6.1(w).

“Participant” has the meaning given that term in Section 12.5(c).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Intercompany Debt” means (a) indebtedness incurred by the Borrower
and payable to any of its Affiliates, provided that the payment of such amounts
is expressly subordinated to the payment in full of all Obligations, and
(b) indebtedness of any of the Borrower’s Affiliates which is payable to the
Borrower, provided that the Borrower has granted and perfected, for the benefit
of the Agent, a first perfected security interests therein.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen, landlords or similar Liens for
labor, materials, supplies or rentals incurred in the ordinary course of
business (in each case, to the extent not overdue by more than 30 days),
(i) which are not at the time required to be paid or discharged under
Section 7.6. or (ii) if such Lien is the responsibility of a financially
responsible tenant, mortgagor or manager to discharge; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or impair the use thereof in the
business of such Person and, in the case of the Borrower or any Subsidiary,
Liens granted by any tenant on its leasehold estate in a Property which are
subordinate to the interest of the Borrower or a Subsidiary in such Property;
(d) deposits to secure trade contracts (other than for Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (e) the lessor’s
interest in property leased to the Borrower or any of its Subsidiaries pursuant
to a lease permitted by this Agreement; (f) the interests of tenants, operators
or managers of Properties; (g) Liens arising in connection with judgments
(solely to the extent such judgments do not otherwise constitute Events of
Default), (h) Liens arising from the filing of precautionary UCC-1 statements
naming the Borrower as debtor (solely to the extent that the corresponding
leasing arrangements do not otherwise constitute Events of Default), (i) Liens
arising pursuant to Permitted Repurchase Transactions, and (j) Liens in favor of
the Agent for the benefit of the Lenders.

“Permitted Repurchase Transactions” shall mean transactions undertaken between
the Borrower, RBC Capital Markets or State Street Bank and Trust Company
pursuant to a standardized form of Master Repurchase Agreement pursuant to which
the Borrower purchases from RBC Capital Markets or State Street Bank and Trust
Company securities that

 

12



--------------------------------------------------------------------------------

qualify as Cash Equivalents for the purposes of this Agreement for periods not
in excess of seven (7)days.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to two percent (2.0%) plus the Base Rate as in effect from time to
time.

“Prime Rate” means the rate of interest per annum determined by the Agent from
time to time in its sole discretion as its prime commercial lending rate for
such day for United States dollar loans made in the United States.

“Principal Office” means the office of the Agent located at 200 Bay Street, 2nd
Floor, South Tower, Toronto, Ontario M5J 2W7, or such other office of the Agent
as the Agent may designate from time to time.

“Quarterly Valuation Report” is defined in Section 8.3.

“Register” has the meaning given that term in Section 12.5(e).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Restatement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Required Loan Documentation” means, with respect to the Transaction Advances of
each relevant Transaction Obligor, the following:

(a) true and complete copies of the principal transaction documents issued by
the relevant Obligors in respect of such Transaction Obligor’s Transaction
Advances, including any and all promissory notes, credit agreements, guaranties,
collateral security agreements, intercreditor agreements and any related
financing documentation;

 

13



--------------------------------------------------------------------------------

(b) file-stamped copies of each document executed by such Obligor which was
recorded in one or more filing jurisdictions;

(c) true and complete copies of all authorizing resolutions and incumbency
certificates with respect to the Transaction Advances of such Transaction
Obligor; and

(d) true and complete copies of all legal opinions provided to the Borrower in
connection the Transaction Advances of such Transaction Obligor.

“Requisite Lenders” means, as of any date, Lenders having at least 51% of the
aggregate amount of the Commitments (excluding Defaulting Lenders who,
accordingly, are not entitled to vote), or if the Commitments have been
terminated or reduced to zero, Lenders holding at least 51% of the principal
amount of the Loans (excluding Defaulting Lenders who, accordingly, are not
entitled to vote); provided, that if there are fewer than three Lenders, then
“Requisite Lenders” shall mean Lenders having 100% of the aggregate amount of
the Commitments (excluding Defaulting Lenders who, accordingly, are not allowed
to vote), or if the Commitments have been terminated or reduced to zero, Lenders
holding 100% of the principal amount of the Loans (excluding Defaulting Lenders
who, accordingly, are not allowed to vote).

“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
Chief Executive Officer, President or Chief Financial Officer or Managing
Director, Portfolio Management or such other officer of the Borrower as the
Board of Directors of the Borrower may designate from time to time, and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.

“Restatement Date” means April 11, 2006.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of an identical or junior class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1(a).

“Revolving Note” has the meaning given that term in Section 2.8(a).

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second priority perfected security interest (subject to specified permitted
Liens) on a substantial portion of the assets of the respective borrower and
guarantors obligated in respect thereof.

“Secured Transaction Assets” means Transaction Assets which constitute, inter
alia, senior secured obligations of their respective Obligors.

 

14



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Security Agreement” is defined in Section 5.1(a)(iv).

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which consolidated with those of such Person pursuant to GAAP.

“Taxes” means any present or future excise, stamp or other taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges of any
nature whatsoever imposed by any Governmental Authority, other than Excluded
Taxes.

“Termination Date” means April 11, 2008.

“Transaction Advances” means, collectively, the First Lien Bank Loans, Second
Lien Bank Loans, senior secured loan advances and senior unsecured loan
advances, provided that there shall be excluded from Transaction Advances that
portion of the Bank Loans, senior secured loan advances and senior unsecured
loan advances that constitute the capitalization of paid-in-kind interest.

“Transaction Assets” means all Transaction Advances specified on the Monthly
Report delivered by the Borrower pursuant to Section 8.4, in each case which
satisfy the following requirements:

(a) such Transaction Advances shall have been originated by the Borrower in its
ordinary course of business;

(b) to the knowledge of the Responsible Officers, the obligations due to the
Borrower in respect of such Transaction Advances shall not be subject to any
dispute, counterclaim, right of rescission, set-off, counterclaim or any other
defense as to payment or enforcement;

(c) the assignment to the Lender of a security interest in the obligations of
the relevant Obligor pursuant to such Transaction Advances shall not be
prohibited pursuant to the

 

15



--------------------------------------------------------------------------------

documentation evidencing such Transaction Advance, and all necessary consents
and approvals shall have been obtained by the Borrower in connection therewith;

(d) the Obligors in respect of such Transaction Advances shall not be Affiliates
of the Borrower;

(e) all payment obligations in respect of such Transaction Advances shall be
denominated in U.S. dollars;

(f) the Borrower or its duly appointed custodian shall have received the
Required Loan Documentation with respect to such Transaction Advances;

(g) the Borrower shall have provided the Lender with true and complete copies of
the Required Loan Documentation with respect to such Transaction Advances;

(h) there shall not have occurred and be continuing with respect to any such
Transaction Advance (i) a payment default which has remained uncured, or
(ii) any other default which shall have remained uncured beyond any applicable
grace periods; provided, that after a relevant Transaction Advance is included
in the Monthly Report it shall continue to satisfy the requirements of this
clause (h) if, no payment default has remained uncured for more than 30 days and
no other default shall have remained uncured beyond any applicable grace
periods; and

(i) as of the date of inclusion of such Transaction Advance as a Transaction
Asset, there shall not have occurred, with respect to any such Transaction
Advance, a material amendment to the original terms and conditions of the
Required Documentation as a result of a decline in the creditworthiness of the
corresponding Transaction Obligor (unless such amendments have been advised to
the Agent and the Agent has expressly consented thereto);

provided that, in the event that the principal amount of obligations arising
pursuant to all transaction Assets with respect to a single Obligor and its
Affiliates exceeds $20,000,000 (excluding therefrom the amount of any
capitalized payment in kind interest), the amount of such Transaction Assets in
excess of $20,000,000 shall be excluded for the purposes of determination of the
amount of Transaction Assets.

“Transaction Obligor” shall mean the borrower of any Transaction Advance.

“Type” with respect to any Revolving Loan, refers to whether such Revolving Loan
is a LIBOR Loan or Base Rate Loan.

 

Section 1.2.  General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Restatement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time.

 

16



--------------------------------------------------------------------------------

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and plural, and pronouns stated in
the masculine, feminine or neuter gender shall include the masculine, the
feminine and the neuter. Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of
such Subsidiary and a reference to an “Affiliate” means a reference to an
Affiliate of the Borrower. Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement. Unless otherwise indicated,
all references to time are references to New York, New York time.

ARTICLE II

CREDIT FACILITY

 

Section 2.1.  Revolving Loans.

(a) Generally. Form time to time, on an uncommitted revolving basis and in the
sole and absolute discretion of the Lenders, and subject in any event to the
terms and conditions hereof, each Lender severally and not jointly may agree to
make Revolving Loans in Dollars to the Borrower during the Availability Period,
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s Commitment. The aggregate principal
amount of Loans outstanding hereunder, after advancing any Revolving Loan, may
not exceed the Borrowing Base Amount.

(b) Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing or telephonic notice of each borrowing of
Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent before
11:00 a.m. (i) in the case of LIBOR Loans, on the date three (3) Business Days
prior to the proposed date of such borrowing and (ii) in the case of Base Rate
Loans, on the date one (1) Business Day prior to the proposed date of such
borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Borrowing sent to the Agent by
telecopy on the same day of the giving of such telephonic notice. The Agent will
transmit by telecopy the Notice of Borrowing (or the information contained in
such Notice of Borrowing) to each Lender promptly upon receipt by the Agent.
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrower.

(c) Disbursements of Revolving Loan Proceeds. No later than 12:00 p.m., on the
date specified in the Notice of Borrowing, each Lender will make available for
the account of its applicable Lending Office to the Agent at the Principal
Office, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender. With respect to Revolving Loans to be made after the
Effective Date, unless the Agent shall have been notified by any Lender prior to
the specified date of borrowing that such Lender does not intend to make
available to the Agent the Revolving Loan to be made by such Lender on such
date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. Subject to
satisfaction of the applicable conditions set forth in Article V, for such
borrowing, the Agent will

 

17



--------------------------------------------------------------------------------

make the proceeds of such borrowing available to the Borrower no later than the
close of business on the date and at the account specified by the Borrower in
such Notice of Borrowing.

 

Section 2.2.  Rates and Payment of Interest on Loans.

(a) The Borrower promises to pay to the Agent for the account of each applicable
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan at Adjusted LIBOR for such
Loan for the Interest Period therefor plus the Applicable Margin.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

(b) Payment of Interest. Accrued interest on each Loan shall be payable (i) in
the case of a Base Rate Loan, monthly in arrears on the first day of each
calendar month, (ii) in the case of a LIBOR Loan, on the last day of each
Interest Period therefor, and, if such Interest Period is longer than three
months, at three month intervals following the first day of such Interest
Period, and (iii) in the case of any Loan, in arrears upon the payment,
prepayment or Continuation thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid, Continued or
Converted). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.

 

Section 2.3.  Number of Interest Periods.

There may be no more than five (5) different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.4.  Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, each Revolving Loan on its Maturity Date.

 

Section 2.5.  Prepayments.

(a) Optional. Subject to Section 4.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Agent at least
three (3) Business Days’ prior written notice of the prepayment of any Revolving
Loan.

 

18



--------------------------------------------------------------------------------

(b) Mandatory. If the outstanding principal amount of Loans exceeds the
Borrowing Base Amount as of any date, the Borrower shall immediately pay to the
Agent for the accounts of the Lenders the amount of such excess. Such payment
shall be applied to pay all amounts of principal outstanding on the Loans pro
rata in accordance with Section 3.2. If the Borrower is required to pay any
outstanding LIBOR Loans by reason of this subsection (b) prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

 

Section 2.6.  Continuation.

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any LIBOR Loan, elect to
maintain such LIBOR Loan or any portion thereof as a LIBOR Loan by selecting a
new Interest Period for such LIBOR Loan. Each new Interest Period selected under
this Section shall commence on the last day of the immediately preceding
Interest Period. Each selection of a new Interest Period shall be made by the
Borrower giving to the Agent a Notice of Continuation not later than 11:00 a.m.
on the third Business Day prior to the date of any such Continuation of a LIBOR
Loan. Such notice by the Borrower of a Continuation shall be by telephone or
telecopy, confirmed immediately in writing if by telephone, in the form of a
Notice of Continuation, specifying (i) the proposed date of such Continuation,
(ii) the LIBOR Loans and portions thereof subject to such Continuation and
(iii) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Agent shall notify each Lender by telecopy, or other similar
form of transmission, of the proposed Continuation. If the Borrower shall fail
to select in a timely manner a new Interest Period for any LIBOR Loan in
accordance with this Section, such Loan will automatically, on the last day of
the current Interest Period therefor, be Continued as a LIBOR having an Interest
Period of 1 month; provided, however, if a Default or Event of Default exists at
such time, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate Loan notwithstanding the first
sentence of Section 2.9 or the Borrower’s failure to comply with any of the
terms of such Section.

 

Section 2.7.  Conversion.

So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Revolving Loan of one
Type into a Revolving Loan of another Type. Any Conversion of a LIBOR Loan into
a Base Rate Loan shall be made on, and only on, the last day of an Interest
Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan into a LIBOR
Loan, the Borrower shall pay accrued interest to the date of Conversion on the
principal amount so Converted. Each such Notice of Conversion shall be given not
later than 11:00 a.m. on the Business Day prior to the date of any proposed
Conversion into Base Rate Loans, and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender by telecopy, or other similar
form of transmission, of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing) or telecopy in the form of a Notice of Conversion
specifying (a) the

 

19



--------------------------------------------------------------------------------

requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

 

Section 2.8.  Notes.

(a) Revolving Note. The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a promissory note of the Borrower
substantially in the form of Exhibit E (each a “Revolving Note”), payable to the
order of such Lender in a principal amount equal to the amount of its Commitment
as originally in effect and otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error.

 

Section 2.9.  Voluntary Reductions of the Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments at any time and from time to time without penalty or
premium upon not less than 5 Business Days prior written notice to the Agent of
each such termination or reduction, which notice shall specify the effective
date thereof and the amount of any such reduction and shall be irrevocable once
given and effective only upon receipt by the Agent. The Agent will promptly
transmit such notice to each Lender. The Commitments, once terminated or reduced
may not be increased or reinstated.

ARTICLE III

PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 12:00 Noon on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.6,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender promptly following the
Agent’s receipt thereof. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall be payable for the period of such extension.

 

20



--------------------------------------------------------------------------------

Section 3.2.  Pro Rata Treatment.

Except to the extent otherwise provided herein, each borrowing from the Lenders
shall be made from the Lenders on a pro rata basis. Each payment received from
the Borrower shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments.

 

Section 3.3.  Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the Lenders shall share
the benefit of such payment (net of any reasonable expenses which may be
incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with Section 3.2. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.

 

Section 3.4.  Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Minimum Amounts.

(a) Borrowings and Conversions. Except as otherwise provided in Sections 2.2(d),
each borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof (or in any case,
the aggregate amount of the unused Commitments). Each borrowing and each
Conversion of LIBOR Loans shall be in the aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess thereof.

(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof.

 

21



--------------------------------------------------------------------------------

(c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.9 shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof.

 

Section 3.6.  Upfront Fees.

The Borrower agrees to pay to each Lender that is a party to this Agreement as
of the Restatement Date an upfront fee in the amounts specified in the fee
letters distributed to the Borrower by each such Lender.

 

Section 3.7.  Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
interest on Base Rate Loans shall be computed on the basis of a year of 365
days, and the actual number of days elapsed.

 

Section 3.8.  Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 

Section 3.9.  Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2(a)(i). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all other fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys’ fees and reimbursement for costs and expenses paid by the
Agent or any Lender to third parties or for damages incurred by the Agent or any
Lender, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 

Section 3.10.  Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error. The failure of the Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.

 

22



--------------------------------------------------------------------------------

Section 3.11.  Defaulting Lenders.

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall not be paid to such Defaulting Lender and shall
be held uninvested by the Agent and either applied against the purchase price of
such Loans under the following subsection (b) or paid to such Defaulting Lender
upon the Defaulting Lender’s curing of its default.

(b) Purchase or Cancellation of Defaulting Lender’s Commitment. Any Lender who
is not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire all of a Defaulting Lender’s Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to the Agent
and the Borrower no sooner than two (2) Business Days and not later than five
(5) Business Days after such Defaulting Lender became a Defaulting Lender. If
more than one Lender exercises such right, each such Lender shall have the right
to acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. If after such fifth
(5th) Business Day, the Lenders have not elected to purchase all of the
Commitment of such Defaulting Lender, then the Borrower may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5(d) for the purchase price provided for below or (ii) terminate the
Commitment of such Defaulting Lender, whereupon such Defaulting Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. Upon any such purchase or assignment, the Defaulting Lender’s interest
in the Loans and its rights hereunder (but not its liability in respect thereof
or under the Loan Documents or this Agreement to the extent the same relate to
the period prior to the effective date of the purchase) shall terminate on the
date of purchase, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the

 

23



--------------------------------------------------------------------------------

purchaser or assignee thereof, including an appropriate Assignment and
Acceptance Agreement. The purchase price for the Commitment of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and owed by the Borrower to the Defaulting Lender. Prior to payment
of such purchase price to a Defaulting Lender, the Agent shall apply against
such purchase price any amounts retained by the Agent pursuant to the last
sentence of the immediately preceding subsection (a). The Defaulting Lender
shall be entitled to receive amounts owed to it by the Borrower under the Loan
Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by the Agent from or on behalf of
the Borrower. There shall be no recourse against any Lender or the Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.

 

Section 3.12.  Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any Taxes. If any withholding or deduction from any
payment to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Any Foreign Lender or Participant that is entitled to an
exemption from or reduction of withholding tax under the Applicable Law of the
jurisdiction in which the Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower and the Agent, at
the time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender or
Participant, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by Applicable Law or

 

24



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, if the Borrower is a resident for tax purposes in
the United States of America, any Foreign Lender or Participant shall deliver to
the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender or
Participant becomes a Lender or Participant, as applicable, under this Agreement
(and from time to time thereafter upon the request of the Borrower or the Agent,
but only if such Foreign Lender or Participant is legally entitled to do so),
whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or successor
form) claiming a complete exemption from U.S. federal withholding taxes,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or successor
form) claiming a complete exemption from U.S. federal withholding taxes,

(iii) in the case of a Foreign Lender or Participant claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the Internal
Revenue Code, (x) a certificate to the effect that such Foreign Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code and
(y) duly completed copies of Internal Revenue Service Form W-8BEN (or successor
form), in each case claiming a complete exemption from U.S. federal withholding
taxes, or

(iv) any other form prescribed by Applicable Law as a basis for claiming a
complete exemption from United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(d) Refunds. If the Borrower makes any payments to or for the account of any
Lender pursuant to Section 3.12(a)(iii) and such Lender ultimately receives a
refund of any portion of the amounts so paid, the Lender shall remit to the
Borrower the amounts so refunded.

ARTICLE IV

YIELD PROTECTION, ETC.

 

Section 4.1.  Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may determine
to be necessary to compensate such Lender for any costs incurred by such Lender
that it determines are attributable to its making or maintaining of any LIBOR
Loans or its obligation to make any LIBOR Loans hereunder, any reduction in any
amount receivable by such Lender under this

 

25



--------------------------------------------------------------------------------

Agreement or any of the other Loan Documents in respect of any of such Loans or
such obligation or the maintenance by such Lender of capital in respect of its
Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such Loans or its Commitment (other than Excluded Taxes); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other reserve requirement to the extent utilized in the determination of
Adjusted LIBOR for such Loan) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender, or any
commitment of such Lender (including, without limitation, the Commitment of such
Lender hereunder); or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply with respect to Revolving Loans).

(c) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Restatement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder; provided, however,
that notwithstanding the foregoing provisions of this Section, the Agent or a
Lender, as the case may be, shall not be entitled to compensation for any such
amount relating to any period ending more than six months prior to the date that
the Agent or such Lender, as applicable, first notifies the Borrower in writing
thereof or for any amounts resulting from a change by any Lender of its Lending
Office (other than changes required by Applicable Law). The Agent and or such
Lender agrees to furnish to the Borrower a certificate setting forth in
reasonable detail the basis and amount of each request by the Agent or such
Lender for compensation under this Section. Absent manifest error,
determinations by the Agent or any Lender of the effect of any Regulatory Change
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.

 

26



--------------------------------------------------------------------------------

Section 4.2.  Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of Adjusted LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining Adjusted LIBOR for such Interest
Period, or

(b) the Agent reasonably determines (which determination shall be conclusive)
that Adjusted LIBOR will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Loans for such Interest Period,

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, in the case of clauses (a) and
(b), the Lenders shall be under no obligation to, and shall not, make additional
LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either repay such Loan or Convert such Loan into a Base
Rate Loan.

 

Section 4.3.  Illegality.

Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended until such
time as such Lender may again make and maintain LIBOR Loans (in which case the
provisions of Section 4.6 shall apply with respect to Revolving Loans).

 

Section 4.4.  Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan from such Lender on the requested date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth in reasonable
detail the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, determinations by any Lender in any
such statement shall be conclusive, provided that such determinations are made
on a reasonable basis and in good faith.

 

27



--------------------------------------------------------------------------------

Section 4.5.  Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3, then, so long
as there does not then exist any Default or Event of Default, the Borrower may
either (i) demand that such Lender (the “Affected Lender”), and upon such demand
the Affected Lender shall promptly, assign its Commitment to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5(d) for
a purchase price equal to the aggregate principal balance of Loans then owing to
the Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Lender, or (ii) pay to the Affected Lender the
aggregate principal balance of Loans then owing to the Affected Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, whereupon the Affected Lender shall no longer be a party hereto
or have any rights or obligations hereunder or under any of the other Loan
Documents. Each of the Agent and the Affected Lender shall reasonably cooperate
in effectuating the replacement of such Affected Lender under this Section, but
at no time shall the Agent, such Affected Lender nor any other Lender be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.12 or 4.1.

 

Section 4.6.  Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1(b) or 4.3, then such Lender’s LIBOR Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of the then current Interest
Period(s) for LIBOR Loans (or, in the case of a Conversion required by
Section 4.1(b) or 4.3, on such earlier date as such Lender may specify to the
Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1 or 4.3
that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first

 

28



--------------------------------------------------------------------------------

day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

Section 4.7.  Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous in any material respect to such Lender as
determined by such Lender in its sole discretion.

ARTICLE V

CONDITIONS PRECEDENT

 

Section 5.1.  Conditions to the Restatement Date.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder is subject to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes executed by the Borrower, payable to each Lender and
complying with the applicable provisions of Section 2.8;

(iii) an opinion of Sutherland, Asbill & Brennan LLP, counsel to the Borrower,
addressed to the Agent and the Lenders substantially in the form of Exhibit H
and covering such matters as are customary for financings of the type
contemplated by the Loan Documents and such other matters as the Agent may
reasonably request;

(iv) copies, certified by the Secretary or Assistant Secretary of the Borrower,
of all corporate (or comparable) action taken by the Borrower to authorize the
execution, delivery and performance of this Agreement;

(v) the Fees then due and payable to the Agent, on or prior to the Effective
Date;

(vi) a Monthly Report calculated as of the end of the most recent calendar
month;

(vii) a Compliance Certificate calculated as of the end of the most recent
calendar quarter;

(viii) Such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request; and

 

29



--------------------------------------------------------------------------------

(ix) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower delivered to the Agent and the
Lenders prior to the Restatement Date that has had or could reasonably be
expected to result in a Material Adverse Effect;

(x) No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (1) result in a Material Adverse Effect or (2) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower to fulfill its obligations under
the Loan Documents; and

(xi) The Borrower shall have received all approvals, consents and waivers, and
shall have made or given all necessary filings and notices as shall be required
to consummate the transactions contemplated hereby without the occurrence of any
default under, conflict with or violation of (1) any Applicable Law or (2) any
agreement, document or instrument to which the Borrower is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower to fulfill its
obligations under the Loan Documents.

 

Section 5.2.  Conditions Precedent to All Loans.

The obligations of the Lenders to make any Loans are all subject to the further
condition precedent that: (a) no Default or Event of Default shall have occurred
and be continuing as of the date of the making of such Loan or would exist
immediately after giving effect thereto; (b) the representations and warranties
made or deemed made by the Borrower in the Loan Documents shall be true and
correct on and as of the date of the making of such Loan with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) the Agent shall have
received a timely Notice of Borrowing. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Agent prior to the date of such
Credit Event, as of the date of the occurrence of such Credit Event). In
addition, if such Credit Event is the making of a Loan, the Borrower shall be
deemed to have represented to the Agent and the Lenders at the time such Loan is
made that all conditions to the occurrence of such Credit Event contained in
Article V that are applicable to the making of such Loan have been satisfied.

 

30



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:

(a) Organization; Power; Qualification. The Borrower is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized would reasonably be expected to have, in each
instance, a Material Adverse Effect.

(b) Subsidiaries. As of the Restatement Date, the Borrower has no Subsidiaries.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents to which the Borrower is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein may be limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of the Loan Documents to which the Borrower is a party in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval not previously obtained or violate
any Applicable Law (including all Environmental Laws) relating to the Borrower;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower, or any material provision of any
indenture, material agreement or other material instrument to which the Borrower
is a party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower (except
in favor of the Agent and Lenders).

(e) Compliance with Law; Governmental Approvals. The Borrower is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Law (including without limitation, Environmental Laws) relating
to the Borrower, except for noncompliances which, and Governmental Approvals the
failure to possess which,

 

31



--------------------------------------------------------------------------------

would not, individually or in the aggregate, cause a Default or Event of Default
or have a Material Adverse Effect.

(f) Existing Indebtedness. Schedule 6.1(f) is, as of the Restatement Date, a
complete and correct listing of all Indebtedness of the Borrower, including
without limitation, Guarantees of the Borrower.

(g) Material Contracts. Schedule 6.1(g) is, as of the Restatement Date, a true,
correct and complete listing of all Material Contracts. The Borrower has
performed and is in compliance with all of the terms of such Material Contract,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute such a default or event
of default, exists with respect to any such Material Contract which could
reasonably be expected to have a Material Adverse Effect.

(h) Litigation. Except as set forth on Schedule 6.1(h), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower or
its property in any court or before any arbitrator of any kind or before or by
any other Governmental Authority which could reasonably be expected to have a
Material Adverse Effect. There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to the
Borrower which could reasonably be expected to have a Material Adverse Effect.

(i) Taxes. All federal, state and other income tax returns and other material
tax returns of the Borrower required by Applicable Law to be filed have been
duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower and its properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the
Restatement Date, none of the United States income tax returns of the Borrower
is under audit. All charges, accruals and reserves on the books of the Borrower
in respect of any taxes or other governmental charges are in accordance with
GAAP.

(j) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower for the fiscal year
ending December 31, 2005, and the related audited statement of operations and
stockholder’s equity and cash flow for the fiscal year ending on such date, with
the opinion thereon of PriceWaterhouseCoopersLLP, and (ii) the unaudited balance
sheet of the Borrower for the fiscal quarter ending December 31, 2005, and the
related unaudited statements of income and cash flow of the Borrower for the
fiscal quarter period ending on such date. Such financial statements (including
in each case related schedules and notes) are complete and correct and present
fairly, in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Borrower as at their respective dates
and the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments). As of the Restatement Date the Borrower does not have any material
contingent liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements or except as set forth on Schedule 6.1(j).

 

32



--------------------------------------------------------------------------------

(k) No Material Adverse Change. Since December 31, 2004, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower.

(l) Solvency. The Borrower is Solvent.

(m) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Restatement Date, no member of the
ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

(n) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower constitute “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder. The
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute “prohibited transactions” under ERISA or the Internal Revenue
Code.

(o) Absence of Defaults. No event has occurred, which has not been remedied,
cured or waived: (i) which constitutes a Default or an Event of Default; or
(ii) which constitutes, or which with the passage of time, the giving of notice,
a determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute, a default or event of default by
the Borrower under any agreement (other than this Agreement) or judgment, decree
or order to which the Borrower is a party or by which the Borrower or its
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(p) Environmental Laws. The Borrower has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals, except in each case where the
failure to obtain or to comply therewith could not reasonably be expected to
have a Material Adverse Effect. Except for any of the following matters that
could not be reasonably expected to have a Material Adverse Effect, (i) no
Responsible Officer is aware of, and has not received notice of, any past,
present, or future events, conditions, circumstances, activities, practices,
incidents, actions, or plans which, with respect to the Borrower, may interfere
with or prevent compliance or continued compliance with Environmental Laws, or
may give rise to any common-law or legal liability, or otherwise form the basis
of any claim, action, demand, suit, proceeding, hearing, study, or
investigation, based on or related to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport, or handling or the emission,
discharge, release or threatened release into the environment, of any pollutant,
contaminant, chemical, or industrial, toxic, or other Hazardous Material; and
(ii) there is no civil, criminal, or administrative action,

 

33



--------------------------------------------------------------------------------

suit, demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the knowledge of any Responsible
Officer, threatened, against the Borrower relating in any way to Environmental
Laws.

(q) Business Development Company; Closed-End Company; Public Utility Holding
Company. The Borrower (i) is and shall remain throughout the term of this
Agreement a “closed-end company” as defined in Section 5 of the Investment
Company Act of 1940, as amended (the “1940 Act”); (ii) is and shall remain
throughout the term of this Agreement a “business development company” as
defined in Section 2(a)(48) of the 1940 Act; and (iii) is and shall remain
throughout the term of this Agreement in compliance with the registration,
notice and substantive provisions applicable to business development companies
under the 1940 Act.

(r) Margin Stock. The Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

(s) Intellectual Property. The Borrower owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person except for such Intellectual Property, the absence of which,
and for conflicts which, could not reasonably be expected to have a Material
Adverse Effect. The Borrower has taken all such steps as it has deemed
reasonably necessary to protect its rights under and with respect to such
Intellectual Property. No material claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, or challenging
or questioning the validity or effectiveness of any Intellectual Property, which
claims could reasonably be expected to have a Material Adverse Effect. The use
of such Intellectual Property by the Borrower does not infringe on the rights of
any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liabilities on the part of the Borrower that could
reasonably be expected to have a Material Adverse Effect.

(t) Business. The Borrower is engaged in the business of making debt and equity
investments in middle market companies involved in various technology-related
businesses.

(u) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower in connection with or relating in any way to this
Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Borrower, or omitted to state a material fact necessary
in order to make such statements (taken as a whole) contained therein, in light
of the circumstances under which they were made, not misleading. All financial
statements furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, in connection with or relating in any way to this
Agreement, present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the financial position of the Persons involved
as at the date thereof and the results of operations for such periods. All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower that

 

34



--------------------------------------------------------------------------------

have been or may hereafter be made available to the Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions, it being agreed
that projections are subject to uncertainties and contingencies and that no
assurances can be given that any projections will be realized. No fact is known
to the Borrower which has had, or may in the future have (so far as any
Responsible Officer can reasonably foresee), a Material Adverse Effect which has
not been set forth in the financial statements referred to in Section 6.1(k) or
in such information, reports or other papers or data or otherwise disclosed in
writing to the Agent and the Lenders prior to the Effective Date.

(v) Foreign Assets Control. The Borrower (i) is not a Person named on the list
of Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (the “OFAC”) as
published from time to time; or (ii) is not (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by the OFAC and published from time to time, as such program may be
applicable to such agency, organization or person; or (iii) does not derive more
than 15% of its assets or operating income from investments in or transactions
with any such country, agency, organization or Person.

 

Section 6.2.  Survival of Representations and Warranties, Etc.

All representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Restatement Date, the
Effective Date and the date of the occurrence of any Credit Event, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically permitted hereunder. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans.

ARTICLE VII

AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:

 

Section 7.1.  Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.5, the Borrower shall preserve and
maintain, its existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

Section 7.2.  Compliance with Applicable Law and Material Contracts.

The Borrower shall comply with (a) all Applicable Law, including the obtaining
of all Governmental Approvals, the failure with which to comply could reasonably
be expected to have a Material Adverse Effect, and (b) all terms and conditions
of all Material Contracts to which it is a party, the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.

 

Section 7.3.  Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall (a) protect and preserve all of its material properties, or cause to be
protected and preserved, and maintain, or cause to be maintained, in good
repair, working order and condition all tangible properties, ordinary wear and
tear excepted, and (b) make, or cause to be made, all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

 

Section 7.4.  Conduct of Business.

The Borrower shall at all times carry on, its businesses as described in
Sections 6.1(q) and 6.1(t).

 

Section 7.5.  Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, maintain, or cause to be maintained, commercially reasonable insurance
with financially sound and reputable insurance companies and from time to time
deliver to the Agent or any Lender upon its request a detailed list, together
with copies of all policies of the insurance then in effect, stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.

 

Section 7.6.  Payment of Taxes and Claims.

The Borrower shall pay and discharge, or cause to be paid and discharged, when
due (a) all income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien (other than a Permitted Lien)
on any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Borrower in accordance with GAAP.

 

Section 7.7.  Visits and Inspections.

The Borrower shall permit representatives or agents of any Lender or the Agent,
from time to time after reasonable prior notice to a Responsible Officer if no
Event of Default shall be in existence, as often as may be reasonably requested,
but only during normal business hours and at the expense of Borrower; provided
that Borrower shall not be required to pay more than $20,000 in the aggregate
for such expenses in any fiscal year of the Borrower, unless a

 

36



--------------------------------------------------------------------------------

Default or Event of Default shall be continuing, in which case any exercise by
the Agent or such Lender of its rights under this Section shall be at the
expense of the Borrower without any limitation on the Borrower’s obligation to
pay such expenses, as the case may be, to: (a) visit and inspect all properties
of the Borrower; (b) inspect and make extracts from their respective books and
records, including but not limited to management letters prepared by independent
accountants and all Required Transaction Documents; and (c) discuss with its
principal officers, and its independent accountants, its business, properties,
condition (financial or otherwise), results of operations and performance;
provided that, prior to the occurrence and continuance of any Event of Default,
the Borrower shall have an opportunity to be present at any such discussions. If
requested by the Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Agent or any Lender to discuss the
financial affairs of the Borrower or any other Loan Party with its accountants.

 

Section 7.8.  Use of Proceeds.

The Borrower shall use the proceeds of all Loans to fund the acquisition of
Transaction Assets, for working capital and other general business purposes
only. The Borrower shall not use any part of such proceeds to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock or (b) finance any
operations, investments or activities in, or make any payments to, any country,
agency, organization, or Person described in clause (ii) of Section 6.1(v).

 

Section 7.9.  Environmental Matters.

The Borrower shall, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. If the
Borrower shall (a) receive notice that any violation of any Environmental Law
may have been committed or is about to be committed by such Person, (b) receive
notice that any administrative or judicial complaint or order has been filed or
is about to be filed against the Borrower alleging violations of any
Environmental Law or requiring the Borrower to take any action in connection
with the release of Hazardous Materials or (c) receive any notice from a
Governmental Authority or private party alleging that the Borrower may be liable
or responsible for costs associated with a response to or cleanup of a release
of Hazardous Materials or any damages caused thereby, and such notices,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, the Borrower shall provide the Agent and each Lender
with a copy of such notice within 30 days after the receipt thereof by the
Borrower. The Borrower shall take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.

 

Section 7.10.  Books and Records.

The Borrower shall maintain books and records pertaining to its respective
business operations in such detail, form and scope as is consistent with good
business practice and in accordance with GAAP.

 

37



--------------------------------------------------------------------------------

Section 7.11.  Further Assurances.

The Borrower shall at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.

 

Section 7.12.  Cash Management.

The Borrower shall maintain the Collection Account at the Account Bank, and
shall deposit or cause to be deposited in the Collection Account promptly, and
in no event later than the first Business Day after the date of receipt thereof,
all payments by all Transaction Obligors.

ARTICLE VIII

INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrower shall furnish to each
Lender and Agent at its address set forth in Section 12.1:

 

Section 8.1.  Quarterly Financial Statements.

As soon as available and in any event within 45 days after the close of each of
the first, second and third fiscal quarters of the Borrower, the unaudited
consolidated balance sheet of the Borrower as at the end of such period and the
related unaudited consolidated statements of income, stockholders’ equity and
cash flows of the Borrower for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, together with a certificate substantially in the
form of Exhibit J (a “Compliance Certificate”) executed by the chief financial
officer or chief accounting officer of the Borrower.

 

Section 8.2.  Year-End Statements.

Within 90 days after the end of each fiscal year of the Borrower, the audited
balance sheet of the Borrower as at the end of such fiscal year and the related
audited statements of operations and stockholder’s equity and cash flows of the
Borrower for such fiscal year, setting forth in comparative form the figures as
at the end of and for the previous fiscal year, all of which shall be
(a) accompanied by a Compliance Certificate executed by the chief financial
officer or chief accounting officer of the Borrower, and (b) certified by
independent registered public accounting firm of recognized national standing,
whose certificate shall be unqualified.

 

Section 8.3.  Quarterly Valuation Report.

No later than the sixtieth (60th) day following each of the calendar quarters
ending on the last day of March, June, September and December, a written
valuation of the Borrower’s Transaction Assets prepared by an independent
valuation firm acceptable to the Agent, which report shall include, inter alia,
an evaluation of the current Market Value of each

 

38



--------------------------------------------------------------------------------

Transaction Asset (such report, the “Quarterly Valuation Report”). As of the
Restatement Date, the Agent has confirmed its consent with respect to the
designation of Houlihan Lokey as the independent valuation firm that will
prepare the Quarterly Valuation Report.

 

Section 8.4.  Monthly Report and Compliance Certificate.

Within 10 Business Days after the end of each calendar month, a report
substantially in the form of Exhibit I hereto (the “Monthly Report”) executed by
the chief financial officer or chief accounting officer of the Borrower:
(a) setting forth in reasonable detail as at the end of such calendar month, the
calculations required to establish whether or not the Borrower was in compliance
with the covenants contained in Section 9.1, and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred, whether it is continuing and
the steps being taken by the Borrower with respect to such event, condition or
failure; provided, however, that for each Monthly Report prepared with respect
to the last day of each such fiscal quarter (i) the first Monthly Report so
prepared shall be in preliminary form and shall be delivered within 10 Business
Days after the end of each fiscal quarter of the Borrower, and (ii) the second
Monthly Report so prepared shall be in final form and be delivered (x) within 45
days after the close of each of the first, second and third fiscal quarters of
the Borrower and (y) within 90 days after the end of each fiscal year of the
Borrower.

 

Section 8.5.  Other Information.

(a) Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Borrower or its Board of Directors by its
independent public accountants;

(b) Securities Filings. Within five (5) Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
requested by the Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which the Borrower shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange, in each case unless available on the Internet (in
which case the Borrower will advise the Agent of the availability and provide
passwords, if any are required);

(c) Stockholder Information. Promptly upon the mailing thereof to the
stockholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, in each case unless
available on the Internet (in which case the Borrower will advise the Agent of
the availability and provide passwords, if any are required);

(d) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV

 

39



--------------------------------------------------------------------------------

of ERISA of an intent to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Plan, a copy of such notice; (iv) applies for a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer of the Borrower
setting forth details as to such occurrence and the action, if any, which the
Borrower or applicable member of the ERISA Group is required or proposes to
take;

(e) Litigation. To the extent that any responsible Officer is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the Borrower or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Borrower are being audited;

(f) Modification of Organizational Documents. A copy of any amendment to the
articles of incorporation, bylaws, partnership agreement or other similar
organizational documents of the Borrower promptly upon the Agent’s request, in
each case unless available on the Internet (in which case the Borrower will
advise the Agent of such availability and provide access and passwords thereto,
if any are required);

(g) Change of Management or Financial Condition. Prompt notice of any change in
the senior management of the Borrower and any change in the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Borrower which has had or could reasonably be expected to have Material
Adverse Effect, in each case unless available on the Internet (in which case the
Borrower will advise the Agent of such availability and provide access and
passwords thereto, if any are required);

(h) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by the Borrower under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;

(i) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Borrower or any of its properties or
assets;

(j) Notice of Violations of Law. Prompt notice if the Borrower shall receive any
notification from any Governmental Authority alleging a violation of any
Applicable Law or any inquiry which could reasonably be expected to have a
Material Adverse Effect; and

(k) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information

 

40



--------------------------------------------------------------------------------

regarding the business, assets, liabilities, financial condition, results of
operations or business prospects of the Borrower as the Agent or any Lender may
reasonably request.

ARTICLE IX

NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrower shall comply with the
following covenants:

 

Section 9.1.  Portfolio Covenants.

The Borrower shall not permit:

(a) the ratio of the aggregate Market Value of all Secured Transaction Assets to
the aggregate Market Value of all Transaction Assets to fall below 75%;

(b) the weighted average maturity of all Transaction Assets to exceed five
years;

(c) the weighted average coupon rate with respect to all Transaction Assets to
be less than a rate equal to the sum of 4% plus the Five Year Treasury Rate; or

(d) the outstanding principal amount of all Loans to exceed the the Borrowing
Base Amount.

 

Section 9.2.  Indebtedness.

The Borrower shall not, create, incur, assume, or permit or suffer to exist, any
Indebtedness other than the following:

(a) the Obligations;

(b) Indebtedness arising from Permitted Repurchase Transactions;

(c) if, after giving effect thereto, the Borrower’s Net Cash Flow is zero or
greater, unsecured indebtedness in respect of borrowed money in an aggregate
amount not to exceed $50,000,000

(d) the Indebtedness (if any) set forth on Schedule 6.1(f), including any
refinance thereof (limited to the amounts to be refinanced); and

(e) Permitted Intercompany Debt.

 

Section 9.3.  Liens; Negative Pledges; Other Matters.

(a) The Borrower shall not create, assume, or incur any Lien (other than
Permitted Liens) upon any of its properties, assets, income or profits of any
character whether now owned or hereafter acquired if immediately prior to the
creation, assumption or incurring of such Lien, or immediately thereafter, a
Default or Event of Default is or would be in existence;

(b) The Borrower shall not enter into, assume or otherwise be bound by any
Negative Pledge except for a Negative Pledge contained in any agreement
(i) evidencing Indebtedness which the Borrower or such Subsidiary may create,
incur, assume, or permit or

 

41



--------------------------------------------------------------------------------

suffer to exist under Section 9.2; (ii) which Indebtedness is secured by a Lien
permitted to exist and (iii) which prohibits the creation of any other Lien on
only the property securing such Indebtedness as of the date such agreement was
entered into;

(c) The Borrower shall not create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary to: (i) pay dividends or make any other distribution
on any of such Subsidiary’s capital stock or other equity interests owned by the
Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the Borrower or
any Subsidiary; (iii) make loans or advances to the Borrower or any Subsidiary;
or (iv) transfer any of its property or assets to the Borrower.

 

Section 9.4.  Restricted Payments.

The Borrower shall not declare or make any Restricted Payments if a Default or
Event of Default shall have occurred and be continuing.

 

Section 9.5.  Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not (i) enter into any transaction of merger or
consolidation; (ii) liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

(a) any of the actions described in the immediately preceding clauses
(i) through (iii) may be taken with respect to any Subsidiary so long as
immediately prior to the taking of such action, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence;

(b) the Borrower and its Subsidiaries may lease and sublease their respective
assets, as lessor or sublessor (as the case may be), in the ordinary course of
their business; and

(c) a Person may merge with and into the Borrower so long as (i) the Borrower is
the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; and (iii) the Borrower shall have given the
Agent and the Lenders at least ten (10) Business Days’ prior written notice of
such merger (except that such prior notice shall not be required in the case of
the merger of a Subsidiary with and into the Borrower); and

(d) the Borrower may, in the ordinary course of its business, accept payments,
and prepayments, and grant extensions of credit to its customers; and

(e) the Borrower may assign to third parties all or any portion of the
Transaction Advances pursuant to the applicable assignment provisions of the
relevant loan documents, provided that that the portions of the Transaction
Advances so assigned will no longer be a component of the Transaction Assets for
the purposes of this Agreement, and provided further, that the sale by the
Borrower of participations in the Transaction Advances shall require the prior
written consent of the Administrative Agent; and

(f) the Borrower and its Subsidiaries may sell equipment that is worn out or
obsolete in the ordinary course of their business.

 

42



--------------------------------------------------------------------------------

Section 9.6.  Fiscal Year.

The Borrower shall not change its fiscal year from that in effect as of the
Restatement Date.

 

Section 9.7.  Modifications to Material Contracts.

The Borrower shall not default in any material respect in the performance of any
of its obligations under any Material Contracts, and shall not enter into any
amendment or modification to any such Material Contract, in each case which
could reasonably be expected to have a Material Adverse Effect.

 

Section 9.8.  Transactions with Affiliates.

Except for the agreements listed in Schedule 9.8, the Borrower shall not enter
into any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate, except
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower and upon fair and reasonable terms
which are no less favorable to the Borrower than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.

 

Section 9.9.  ERISA Exemptions.

The Borrower shall not permit any of its assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.

ARTICLE X

EARLY AMORTIZATION EVENTS; EVENTS OF DEFAULT

 

Section 10.1.  Early Amortization Events.

The failure of the Borrower to perform or observe any covenant specified in
Section 9.1 shall constitute an “Early Amortization Event”.

 

Section 10.2.  Application of Funds in the Collection Account Upon the
Occurrence and Continuance of an Early Amortization Event.

Upon the occurrence and continuance of an Early Amortization Event, all funds
deposited to the Collection Account shall be applied, as and when received, to
the payment of the Obligations. Such funds shall be applied:

(a) first, to the payment to the Agent and Lenders of any reimbursable costs and
expenses (solely to the extent such costs and expenses have not been previously
reimbursed to such parties by the Borrower);

(b) second, to the payment to the Agent and lenders of any and all interest and
fees then accrued and unpaid;

(c) third, to the repayment of the outstanding principal amount of all Loans;

 

43



--------------------------------------------------------------------------------

(d) fourth, to the satisfaction in full of any other outstanding Obligations;
and

(e) fifth, to the extent of any funds remaining after application in accordance
with clauses (a)-(d), for the account of the Borrower or as it may direct.

The termination of an Early Amortization Event shall be evidenced by the
delivery to the Agent by the Borrower of a Compliance Certificate which
demonstrates that the Borrower is in compliance with, inter alia, Section 9.1.

 

Section 10.3.  Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, and such failure shall continue for a period of three (3) Business
Days.

(c) Default in Performance.

(i) The Borrower shall fail to perform or observe any term, covenant, condition
or agreement contained in Sections 8.3, 8.4, 9.2, 9.3, 9.4, 9.5, 9.6, 9.7, 9.8,
or 9.9, or

(ii) the Borrower shall fail to perform or observe any term, covenant, condition
or agreement contained in Section 9.1 and such failure shall continue for a
period of thirty (30) days; or

(iii) the Borrower shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section and such failure
shall continue for a period of thirty (30) days;

in each case, after the earlier of (x) the date upon which a Responsible Officer
of the Borrower obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower under this Agreement or under any
other Loan Document, or any amendment hereto or thereto, or in any other writing
or statement at any time furnished or made or deemed made by or on behalf of the
Borrower to the Agent or any Lender, shall at any time prove to have been
incorrect or misleading, in light of the circumstances in which made or deemed
made, in any material respect when furnished or made or deemed made.

 

44



--------------------------------------------------------------------------------

(e) Indebtedness Cross-Default.

(i) The Borrower, shall fail to pay when due and payable the principal of, or
interest on, any of its Indebtedness (other than the indebtedness evidenced by
this Agreement), the aggregate principal amount of which exceeds, either
individually or in aggregate, $1,000,000; or

(ii) the maturity of Indebtedness, (other than the indebtedness evidenced by
this Agreement), the aggregate principal amount of which exceeds, either
individually or in aggregate, $1,000,000 shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such
Indebtedness; or

(iii) any default shall have occurred and be continuing which would permit any
holder or holders of Indebtedness, (other than the indebtedness evidenced by
this Agreement), the aggregate principal amount of which exceeds, either
individually or in aggregate, $1,000,000 or any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Indebtedness or require any such Indebtedness to be prepaid or
repurchased prior to its stated maturity.

(f) Voluntary Bankruptcy Proceeding. The Borrower shall: (i) commence a
voluntary case under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect); (ii) file a petition seeking to
take advantage of any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; (iii) consent to, or fail to contest in a timely and appropriate
manner, any petition filed against it in an involuntary case under such
bankruptcy laws or other Applicable Laws or consent to any proceeding or action
described in the immediately following subsection; (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, custodian, trustee, or liquidator of
itself or of a substantial part of its property, domestic or foreign; (v) admit
in writing its inability to pay its debts as they become due; (vi) make a
general assignment for the benefit of creditors; or (vii) take any corporate or
partnership action for the purpose of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code of 1978, as amended, or other federal
bankruptcy laws (as now or hereafter in effect) or under any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of such Person, or of all
or any substantial part of the assets, domestic or foreign, of such Person, and
such case or proceeding shall continue undismissed or unstayed for a period of
60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Borrower, (including, but not
limited to, an order for relief under such Bankruptcy Code or such other federal
bankruptcy laws) shall be entered.

(h) Litigation; Enforceability. The Borrower shall disavow, revoke or terminate
(or attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority

 

45



--------------------------------------------------------------------------------

the validity or enforceability of any Loan Document or any other Loan Document
shall cease to be in full force and effect (except as a result of the express
terms thereof).

(i) Judgment. A judgment or order for the payment of money (not covered by
insurance) or for an injunction, in each case with respect to an amount in
excess of $1,000,000, shall be entered against the Borrower by any court or
other tribunal and such judgment or order shall continue for a period of 30 days
without being paid, stayed or dismissed through appropriate appellate
proceedings.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower which exceeds, individually
or together with all other such warrants, writs, executions and processes,
$1,000,000, which shall not be discharged, vacated, stayed or bonded for a
period of 30 days.

(k) ERISA. Any member of the ERISA Group shall fail to pay when due any amount
which it shall have become liable to pay under Title IV of ERISA, solely to the
extent such funding deficiency exceeds $1,000,000; or notice of intent to
terminate a Material Plan shall be filed under Title IV of ERISA by any member
of the ERISA Group, any plan administrator or any combination of the foregoing;
or the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Material
Plan; or a condition shall exist by reason of which the PBGC would be entitled
to obtain a decree adjudicating that any Material Plan must be terminated; or
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation;

(l) Change of Control.

(i) Technology Investment Management, LLC a Delaware limited liability company,
is no longer the investment adviser of the Borrower; or

(ii) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50% of the total voting power of the then outstanding
voting stock of the Borrower; or

(iii) during any period of 12 consecutive months ending after the Restatement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the stockholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office;

 

46



--------------------------------------------------------------------------------

(m) Each of Saul Rosenthal and Jonathan Cohen cease to be engaged in the
day-to-day senior management of the Borrower;

 

Section 10.4.  Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
10.3(f) or 10.3(g), (A)(i) the principal of, and all accrued interest on, the
Loans and the Notes at the time outstanding, and (ii) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower and (B) all of the
Commitments and the obligation of the Lenders to make Loans, hereunder, shall
all immediately and automatically terminate.

(ii) Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, and (2) all of the other Obligations, including,
but not limited to, the other amounts owed to the Lenders and the Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (B) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

 

Section 10.5.  Performance by Agent.

During the occurrence and continuance of any Event of Default, if the Borrower
shall fail to perform any covenant, duty or agreement contained in any of the
Loan Documents,

 

47



--------------------------------------------------------------------------------

the Agent may perform or attempt to perform such covenant, duty or agreement on
behalf of the Borrower after the expiration of any cure or grace periods set
forth herein. In such event, the Borrower shall, at the request of the Agent,
promptly pay any amount reasonably expended by the Agent in such performance or
attempted performance to the Agent, together with interest thereon at the
applicable Post-Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, neither the Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.

 

Section 10.6.  Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XI

THE AGENT

 

Section 11.1.  Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein. The Agent will
forward to each Lender copies or, where appropriate, originals of the documents
delivered to the Agent pursuant to this Agreement or the other Loan Documents.
The Agent will also furnish to any Lender, upon the request of such Lender, a
copy of any certificate or notice furnished to the Agent by the Borrower
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations;

 

48



--------------------------------------------------------------------------------

provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the Agent
shall not exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders have so directed the Agent to exercise such right or remedy.

 

Section 11.2.  Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender or any other Person and shall not be responsible to any Lender or any
other Person for any statements, warranties or representations made by any
Person in or in connection with this Agreement or any other Loan Document;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of any of this Agreement
or any other Loan Document or the satisfaction of any conditions precedent under
this Agreement or any Loan Document on the part of the Borrower or other Persons
or inspect the property, books or records of the Borrower or any other Person;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Agent on behalf of the Lenders in any such collateral; and
(f) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone or telecopy) believed by it to
be genuine and signed, sent or given by the proper party or parties. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a certification by such Lender to the Agent and the other
Lenders that the Borrower has satisfied the conditions precedent for initial
Loans set forth in Sections 5.1 and 5.2 that have not previously been waived by
the Requisite Lenders.

 

Section 11.3.  Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of

 

49



--------------------------------------------------------------------------------

Default, it shall promptly send to the Agent such a “notice of default.”
Further, if the Agent receives such a “notice of default”, the Agent shall give
prompt notice thereof to the Lenders.

 

Section 11.4.  Agent as a Lender.

Royal Bank of Canada, as a Lender (“RBC”), shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include RBC in each case
in its individual capacity. RBC and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.

 

Section 11.5.  Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication.

 

Section 11.6.  Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower or any other Person to such
Lender and that no act by the Agent hereafter taken, including any review of the
affairs of the Borrower, shall be deemed to constitute any such representation
or warranty by the Agent to any Lender. Each Lender acknowledges that it has
made its own credit and legal analysis and decision to enter into this Agreement
and the transactions contemplated hereby, independently and without reliance
upon the Agent, any other Lender or counsel to the Agent, or any of their
respective officers, directors, employees and agents, and based on the financial
statements of the Borrower, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrower and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent, any other Lender or
counsel to

 

50



--------------------------------------------------------------------------------

the Agent or any of their respective officers, directors, employees and agents,
and based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Agent under this Agreement or any of the other Loan Documents, the Agent
shall have no duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, financial and
other condition or creditworthiness of the Borrower which may come into
possession of the Agent, or any of its officers, directors, employees, agents,
attorneys-in-fact or other affiliates. Each Lender acknowledges that the Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Agent and is not acting as counsel to such
Lender.

 

Section 11.7.  Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final judgment or if the
Agent fails to follow the written direction of the Requisite Lenders (or all of
the Lenders if expressly required hereunder) unless such failure results from
the Agent following the advice of counsel to the Agent of which advice the
Lenders have received notice. Without limiting the generality of the foregoing
but subject to the preceding proviso, each Lender agrees to reimburse the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), promptly upon demand for its ratable share
of any out-of-pocket expenses (including counsel fees of the counsel(s) of the
Agent’s own choosing) incurred by the Agent in connection with the preparation,
negotiation, execution, or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, any suit or
action brought by the Agent to enforce the terms of the Loan Documents and/or
collect any Obligations, any “lender liability” suit or claim brought against
the Agent and/or the Lenders, and any claim or suit brought against the Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Agent notwithstanding any claim or assertion that the Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Agent that the Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Agent is not so
entitled to indemnification. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder or under the other
Loan Documents and the termination of this Agreement. If the Borrower shall
reimburse the Agent for any Indemnifiable Amount following payment by any Lender
to the Agent in respect of such Indemnifiable Amount pursuant to this Section,
the Agent shall share such reimbursement on a ratable basis with each Lender
making any such payment.

 

51



--------------------------------------------------------------------------------

Section 11.8.  Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than the Lender then acting as Agent) upon 30-days’ prior written notice to the
Agent. Upon any such resignation or removal, the Requisite Lenders (other than
the Lender then acting as Agent, in the case of the removal of the Agent under
the immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and its affiliates as a successor Agent). If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after the resigning Agent’s giving of notice of resignation or the Lenders’
removal of the resigning Agent, then the resigning or removed Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be a commercial bank
or financial institution having total combined assets of at least
$35,000,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from its
duties and obligations under the Loan Documents. Notwithstanding the foregoing,
under no circumstances shall the Agent be a direct competitor of the Borrower.

ARTICLE XII

MISCELLANEOUS

 

Section 12.1.  Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

Technology Investment Capital Corp.

8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

Attention:     Saul B. Rosenthal, President

Telephone:    203-661-6421

Telecopy:      203-983-5290

Email:

With a copy to:

Sutherland, Asbill & Brennan LLP

1114 Avenue of the Americas, 40th Floor

New York, New York 10036

 

52



--------------------------------------------------------------------------------

Attention:     Jeffrey Dunetz, Esq.

Telephone:    212-389-5040

Telecopy:       212-389-5099

Email: jeffry.dunetz@sablaw.com

If to the Agent:

Royal Bank of Canada

Agency Services Group

200 Bay Street

2nd Floor, South Tower

Toronto, Ontario

M5J 2W7

Attention: Manager, Agency

Telephone: (416) 842-3901

Telecopier: (416) 842-4023

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth on its
signature page hereto or in the applicable Assignment and Acceptance Agreement.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.

 

Section 12.2.  Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the
Agent, (b) to pay or reimburse the Agent, and the Lenders for all their
reasonable costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents, including the reasonable
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Agent pursuant to the Loan Documents,
(c) to pay, and indemnify and hold harmless the Agent, and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any,

 

53



--------------------------------------------------------------------------------

which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the Agent, and the Lenders for
all their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 10.3(f) or 10.3(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Agent, and/or the Lenders may pay such amounts
on behalf of the Borrower and either deem the same to be Loans outstanding
hereunder or otherwise Obligations owing hereunder.

 

Section 12.3.  Setoff.

Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured, and in whatever Currency)
and any other indebtedness at any time held or owing by the Agent, such Lender
or any affiliate of the Agent or such Lender, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2, and although such obligations shall be contingent or unmatured.
Promptly following any such set-off the Agent shall notify the Borrower thereof
and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off.

 

Section 12.4.  Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

 

54



--------------------------------------------------------------------------------

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF
THE AGENT, ANY STATE COURT LOCATED IN NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

 

Section 12.5.  Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of all Lenders and any such assignment or other transfer to which all of the
Lenders have not so consented shall be null and void.

(b) Any Lender may make, carry or transfer Loans at, to or for the account of
any of its branch offices or the office of an affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrower.

(c) Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, (i) any such
participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in its Commitment,
or if the Commitments have been terminated, the aggregate outstanding principal
balance of Notes held by it, in an amount less than $5,000,000 and (iii) after
giving effect to any such participation by a Lender, the amount of its
Commitment, or if the Commitments have been terminated, the aggregate
outstanding principal balance of Notes held by it, in which it has not granted
any participating interests must be equal to $5,000,000 and integral multiples
of $1,000,000 in excess thereof. Except as otherwise provided in Section 12.3,

 

55



--------------------------------------------------------------------------------

no Participant shall have any rights or benefits under this Agreement or any
other Loan Document. A Participant shall not be entitled to receive any greater
payment under Section 3.12 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.12 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Agent, to comply with
Section 3.12(c) as though it were a Lender. In the event of any such grant by a
Lender of a participating interest to a Participant, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, however, such Lender may agree with the Participant
that it will not, without the consent of the Participant, agree to (i) increase,
or extend the term or extend the time or waive any requirement for the reduction
or termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender, (iii) reduce the amount of any such payment of principal, or
(iv) reduce the rate at which interest is payable thereon. An assignment or
other transfer which is not permitted by subsection (d) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (c). The selling Lender
shall notify the Agent and the Borrower of the sale of any participation
hereunder and, if requested by the Agent, certify to the Agent that such
participation is permitted hereunder.

(d) Any Lender may with the prior written consent of the Agent and, so long as
no Default or Event of Default shall have occurred and be continuing, the
Borrower (which consent, in each case, shall not be unreasonably withheld),
assign to one or more Eligible Assignees (each an “Assignee”) all or a portion
of its Commitment and its other rights and obligations under this Agreement and
the Notes; provided, however, (i) no such consent by the Borrower shall be
required in the case of any assignment to another Lender or any Affiliate of
such Lender or another Lender and no such consent by the Agent shall be required
in the case of any assignment by a Lender to any Affiliate of such Lender;
(ii) any partial assignment shall be in an amount at least equal to $5,000,000
and integral multiples of $1,000,000 in excess thereof and after giving effect
to such assignment the assigning Lender retains a Commitment, or if the
Commitments have been terminated, holds Notes having an aggregate outstanding
principal balance, of at least $5,000,000 and integral multiples of $1,000,000
in excess thereof; and (iii) each such assignment shall be effected by means of
an Assignment and Acceptance Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be deemed to be a Lender party to this Agreement
as of the effective date of the Assignment and Acceptance Agreement and shall
have all the rights and obligations of a Lender with a Commitment as set forth
in such Assignment and Acceptance Agreement, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (d), the

 

56



--------------------------------------------------------------------------------

transferor Lender, the Agent and the Borrower shall make appropriate
arrangements so that new Notes are issued to the Assignee and such transferor
Lender, as appropriate, and the transferring Lenders shall return their old
Notes to the Administrative Agent. In connection with any such assignment, the
transferor Lender shall pay to the Agent an administrative fee for processing
such assignment in the amount of $3,500. Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
its Commitment or any Loan held by it hereunder to the Borrower or any
Subsidiary or Affiliate of the Borrower.

(e) The Agent shall maintain at the Principal Office a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of each
Lender from time to time (the “Register”). The Agent shall give each Lender and
the Borrower notice of the assignment by any Lender of its rights as
contemplated by this Section. The Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register and copies of each Assignment and
Acceptance Agreement shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior notice
to the Agent. Upon its receipt of an Assignment and Acceptance Agreement
executed by an assigning Lender, together with each Note subject to such
assignment, the Agent shall, if such Assignment and Acceptance Agreement has
been completed and if the Agent receives the processing and recording fee
described in subsection (d) above, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

(f) In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and such Loans and Notes shall be fully transferable as
provided therein. No such assignment shall release the assigning Lender from its
obligations hereunder.

(g) A Lender may furnish any information concerning the Borrower in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants) subject to compliance with
Section 12.8.

(h) Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

(i) Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

 

Section 12.6.  Amendments.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may

 

57



--------------------------------------------------------------------------------

be amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any terms of this Agreement or such other Loan
Document or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party a party thereto). Notwithstanding the foregoing, without the
prior written consent of each Lender adversely affected thereby, no amendment,
waiver or consent shall do any of the following: (i) increase the Commitments of
the Lenders or subject the Lenders to any additional obligations; (ii) reduce
the principal of, or interest rates that have accrued or that will be charged on
the outstanding principal amount of, any Loans or Fees or other Obligations;
(iii) reduce the amount of any Fees payable hereunder; (iv) postpone any date
fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations; (v) change the Commitment Percentages (except as a result of
any increase in the aggregate amount of the Commitments contemplated by
Section 3.11(b) or 4.5) or amend or otherwise modify the provisions of
Section 3.2; or (vi) modify the definition of the term “Requisite Lenders” or
modify in any other manner the number or percentage of the Lenders required to
make any determinations or waive any rights hereunder or to modify any provision
hereof, including without limitation, any modification of this Section if such
modification would have such effect. In addition, no amendment, waiver or
consent unless in writing and signed by the Agent, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein.
Except as otherwise provided in Section 11.5, no course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances.

 

Section 12.7.  Nonliability of Agent and Lenders.

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender or the Borrower.
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
to review or inform the Borrower of any matter in connection with any phase of
the Borrower’s business or operations.

 

Section 12.8.  Confidentiality.

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
keep confidential in accordance with safe and sound banking practices all
non-public information obtained pursuant to the requirements of this Agreement,
provided that the Agent and each Lender may make disclosure: (a) to any of their
respective Affiliates that need to know such information (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section); (b) as reasonably requested by any bona fide Assignee,

 

58



--------------------------------------------------------------------------------

Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings (in which case prompt notice thereof by the relevant Lender
shall be given to the Agent and the Borrower); (d) to the Agent’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be notified of the confidential nature of the information); (e) after the
happening and during the continuance of an Event of Default, to any other
Person, in connection with the exercise by the Agent or the Lenders of rights
hereunder or under any of the other Loan Documents; and (f) to the extent such
information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. Notwithstanding the
foregoing, the Agent and each Lender may disclose any such confidential
information, without notice to the Borrower, to Governmental Authorities in
connection with any regulatory examination of the Agent or such Lender or in
accordance with the regulatory compliance policy of the Agent or such Lender.

 

Section 12.9.  Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, any affiliate of the Agent and each of the Lenders and their
respective directors, officers, stockholders, agents, employees and counsel
(each referred to herein as an “Indemnified Party”) from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.12 or 4.1 or expressly excluded from
the coverage of such Sections) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated thereby; (ii) the making of any Loans
hereunder; (iii) any actual or proposed use by the Borrower of the proceeds of
the Loans; (iv) the Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the Agent
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower and the Subsidiaries or their financial condition; (viii) the exercise
of any right or remedy the Agent or the Lenders may have under this Agreement or
the other Loan Documents; provided, however, that the Borrower shall not be
obligated to indemnify any Indemnified Party for any acts or omissions of such
Indemnified Party in connection with matters described in this clause
(viii) that constitute gross negligence or willful misconduct; or (ix) any
violation or non-compliance by the Borrower of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A)

 

59



--------------------------------------------------------------------------------

the Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower or its properties (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all reasonable costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any stockholder of the Borrower or any Subsidiary
(whether such stockholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all costs and expenses incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

(e) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(f) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

Section 12.10.  Termination; Survival.

At such time as (a) all of the Commitments have been terminated and (b) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the

 

60



--------------------------------------------------------------------------------

Agent and the Lenders are entitled under the provisions of this Agreement and
the other Loan Documents, and the provisions of Section 12.4, shall continue in
full force and effect and shall protect the Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

 

Section 12.11.  Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.12.  GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 12.13.  Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 

Section 12.14.  Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

 

Section 12.15.  Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

 

61



--------------------------------------------------------------------------------

Section 12.16.  Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

[Remainder of Page Intentionally Blank]

 

62



--------------------------------------------------------------------------------

Section 12.17.  Patriot Act.

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the such Act.

[Signatures on Following Pages]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be executed by their authorized officers all as of the day
and year first above written.

 

TECHNOLOGY INVESTMENT CAPITAL CORP.,

as Borrower

By:

    

Name:

 

Title:

 

TECHNOLOGY INVESTMENT CAPITAL CORP.

AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative

Agent

By:

    

Name:

 

Title:

 

ROYAL BANK OF CANADA, as a Lender

By:

    

Name:

 

Title:

 

TECHNOLOGY INVESTMENT CAPITAL CORP.

AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:

    

Name:

 

Title:

 

Address:

Branch Banking and Trust Company

Corporate Banking Division

200 W. 2nd Street – 16th Floor

Winston Salem, NC 27101

Telephone: (336) 733-2715

Telecopier: (336) 733-2740

TECHNOLOGY INVESTMENT CAPITAL CORP.

AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

   Commitment

Royal Bank of Canada

   $ 50,000,000

Branch Banking and Trust Company

   $ 50,000,000



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF REQUEST FOR BORROWING]

                             , 20    

Royal Bank of Canada,

as Administrative Agent

One Liberty Plaza

New York, New York 10006

Ladies and Gentlemen:

The undersigned hereby certifies that he or she is a duly authorized officer of
TECHNOLOGY INVESTMENT CAPITAL CORP., a Maryland corporation (the “Borrower”).
Reference is made to the Credit Agreement dated as of May 18, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement” ;
the capitalized terms defined therein being used herein as therein defined),
among the Borrower, the several banks and other financial institutions from time
to time party thereto (each a “Lender” and collectively, the “Lenders”) and
Royal Bank of Canada, as administrative agent to the Lenders . The undersigned
hereby gives you notice, irrevocably, pursuant to Section 2.1(b) of the Credit
Agreement, that the Borrower hereby requests the following borrowing
(“Borrowing”) under the Credit Agreement, and in that connection sets forth
below the information relating to such Borrowing:

 

  (i) The disbursement date for the Borrowing is                     .

 

  (ii) The principal amount of the Borrowing is                     .

 

  (iii) The Borrowing will be a (check one):

 

  ¨ Base Rate Loan denominated in Dollars.

 

  ¨ LIBOR Loan denominated in Dollars.

 

  (v) For a LIBOR Loan, the Interest Period shall be (check one)

 

  ¨ One Month     ¨       Two Months     ¨       Three Months

 

  ¨ Six Month      ¨       Twelve Months

 

  (vi) The proceeds of the requested Borrowing should be remitted to:

_________________________________________________



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Lenders and the Agent that:

(a) All of the representations and warranties of the Borrower made or deemed
made under the Credit Agreement (including, without limitation, all
representations and warranties with respect to its Subsidiaries) and the other
Loan Documents which, pursuant to Section 5.2 of the Credit Agreement are made
at and as of the date of such Loan (except to the extent relating specifically
to a specific prior date), are true and correct in all material aspects both
before and after giving effect to the application of the proceeds of the Loan in
connection with which this Notice of Borrowing is given.

(b) There does not exist, on this date, and there will not exist after giving
effect to the Loan requested in this Notice of Borrowing, any Default.

(c) All other conditions precedent to the Loan requested hereby set forth in
Section 5.2 of the Credit Agreement have been satisfied.

 

Very truly yours,

TECHNOLOGY INVESTMENT CAPITAL CORP.

By:

    

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Revised Monthly Report to be provided by TICC]